Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed October 5, 2021, with respect to claims 1, 3, 5-7 and 9 have been fully considered and are persuasive.  

Allowable Subject Matter
3.	Claim 1, 3 and 5-9 are allowed over prior art.
4. 	The following is an examiner's statement of reasons for allowance:
The prior art fail to teach the particular limitation in combination with all the other
limitations of the claim w/r to claim 1, 8 and 9, determine clear channel/CCA threshold value according to an interference power value, where the interference power value is sum of received power beacons between each basic service set/BSS, which uses the same channel as observed in the transmitting station.
The dependent claims depend on the independent claims, therefore, the
dependent claims are allowed as well.  
                                                                                              
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
October 15, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467